Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (US Patent 6,380,579 B1).
Regarding claim 21, Nam teaches a semiconductor device comprising: a substrate (21, fig. 12); a lower electrode structure disposed on the substrate; a dielectric layer (37) disposed on the lower electrode structure; and an upper electrode structure (39) disposed on the dielectric layer, wherein the lower electrode structure comprises: a first lower electrode pattern (29a) having a first recess; a second lower electrode pattern (31a)  disposed in the first recess of the first lower electrode pattern and having a second recess; and a third lower electrode pattern (33a) filling in the second recess of the second lower electrode pattern, wherein the first lower electrode pattern is cylinder-shaped (column 11, lines 13 and 14), the second lower electrode pattern is cylinder-shaped (column 11, lines 13 and 14), and the dielectric layer contacts (fig. 12) the first lower electrode pattern, the second lower electrode pattern and the third lower electrode pattern.  
Regarding claim 22, Nam teaches the semiconductor device of claim 21, wherein the dielectric layer contacts a top surface of the third lower electrode pattern (fig. 12).  
Regarding claim 23, Nam teaches the semiconductor device of claim 22, wherein a top surface of the first lower electrode pattern is substantially co-planar with a top surface of the second lower electrode pattern (fig. 12).  
Regarding claim 24, Nam teaches the semiconductor device of claim 21, wherein the third lower electrode pattern is cylinder-shaped with a filled interior (fig. 12, column 11, lines 13 and 14).  
Regarding claim 25, Nam teaches the semiconductor device of claim 21, wherein the second lower electrode pattern includes a metal nitride layer (column 7, lines 13-30).  

Claim(s) 21 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (PG Pub 2016/0380044 A1).

Regarding claim 21, Lee teaches a semiconductor device comprising: a substrate (400, fig. 17); a lower electrode structure (170) disposed on the substrate; a dielectric layer (180, paragraph [0077]) disposed on the lower electrode structure; and an upper electrode structure (190, fig. 1, paragraphs [0142][0143]) disposed on the dielectric layer, wherein the lower electrode structure comprises: a first lower electrode pattern (one of 173,175,177,179) having a first recess; a second lower electrode pattern (one of 173,175,177,179)  disposed in the first recess of the first lower electrode pattern and having a second recess; and a third lower electrode pattern (one of 173,175,177,179) filling in the second recess of the second lower electrode pattern, wherein the first lower electrode pattern is cylinder-shaped (170, paragraph [0057]), the second lower electrode pattern is cylinder-shaped (170, paragraph [0057]), and the dielectric layer contacts (fig. 17) the first lower electrode pattern, the second lower electrode pattern and the third lower electrode pattern.  
Regarding claim 29, Lee teaches the semiconductor device of claim 21, wherein the second lower electrode pattern (173, fig. 17) has a multilayer structure and includes a nitride-based material (TiN, paragraph [0118]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US Patent 6,380,579 B1) as applied to claim 21 above, and further in view of Yang et al (PG Pub 2014/0138794 A1).
Regarding claim 26, Nam remains as applied in claim 21.
Nam does not teach a first support disposed on a side surface of the first lower electrode pattern, wherein: the first support includes a top surface, a bottom surface, and a side surface between the top surface and the bottom surface.
In the same field of endeavor, Yang teaches a first support (151, fig. 7E) disposed on a side surface of the first lower electrode pattern (71A and 71B), wherein: the first support includes a top surface, a bottom surface, and a side surface between the top surface and the bottom surface, the dielectric layer (81) is disposed on the top surface and the bottom surface of the first support, and the side surface of the first support is directly in contact with the side surface of the first lower electrode pattern, for the benefit of preventing the lower electrode from collapsing (paragraph [0063]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a first support disposed on a side surface of the first lower electrode pattern, wherein: the first support included a top surface, a bottom surface, and a side surface between the top surface and the bottom surface, the dielectric layer was disposed on the top surface and the bottom surface of the first support, and the side surface of the first support was directly in contact with the side surface of the first lower electrode pattern, for the benefit of preventing the lower electrode from collapsing.  
Regarding claim 27, Yang teaches a second support (51, fig. 7E) disposed under the first support and disposed on the side surface of the first lower electrode pattern (71A and 71B), wherein: the second support includes a top surface, a bottom surface, and a side surface between the top surface and the bottom surface, the dielectric layer is disposed on the top surface and the bottom surface of the second support, and the side surface of the second support is directly in contact with the side surface of the first lower electrode pattern.  
Regarding claim 28, Yang teaches a top surface of the first lower electrode (71B, fig. 7E) pattern is disposed higher than the top surface of the first support.  

Claim(s) 30-33,35,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (PG Pub 2005/0023589 A1) and Nam et al (US Patent 6,380,579).
Regarding claim 30, Yamada teaches a semiconductor device comprising: a substrate (11, fig. 28); a lower electrode structure (45,46,24, paragraphs [0145][0147]) disposed on the substrate; a dielectric layer (25) disposed on the lower electrode structure; and an upper electrode structure (26) disposed on the dielectric layer, wherein: the lower electrode structure comprises: a first lower electrode pattern (45), a top surface of the first lower electrode pattern having a first recess; a second lower electrode pattern (46) disposed in the first recess of the first lower electrode pattern, a top surface of the second lower electrode pattern having a second recess; and a third lower electrode pattern (24) disposed on the second lower electrode pattern, and including a first portion and a second portion disposed on the first portion, the first portion of the third lower electrode pattern fills in the second recess of the second lower electrode pattern, and a bottom surface of the second portion of the third lower electrode pattern contacts (fig. 28) at least one of the top surface of the first lower electrode pattern and the top surface of the second lower electrode pattern.  
Yamada does not teach the first lower electrode pattern is cylinder-shaped, and the second lower electrode pattern is cylinder-shaped.
In the same field of endeavor Nam teaches the first lower electrode pattern (29a, fig. 12, column 11, lines 13 and 14) is cylinder-shaped, and the second lower electrode pattern (31a) is cylinder-shaped, for the benefit of increasing storage capacity (column 1, lines 53 and 54).
Regarding claim 31, Yamada teaches the semiconductor device of claim 30, wherein the bottom surface of the second portion of the third lower electrode pattern is substantially coplanar with the at least one of the top surface of the first lower electrode pattern and the top surface of the second lower electrode pattern (fig. 28).  
Regarding claim 32, Yamada teaches the semiconductor device of claim 31, wherein the top surface of the first lower electrode pattern is substantially coplanar with the top surface of the second lower electrode pattern (fig. 28).  
Regarding claim 33, Yamada teaches the semiconductor device of claim 32, wherein a side surface of the second portion of the third lower electrode pattern is vertically coplanar with a side surface of the first lower electrode pattern (fig. 28).  
Regarding claim 35, Yamada teaches the semiconductor device of claim 30, wherein a width of the second portion of the third lower electrode pattern is greater than a width of the first portion of the third lower electrode pattern (fig. 28).  
Regarding claim 36, Yamada teaches the semiconductor device of claim 30, wherein the first lower electrode pattern contacts the second lower electrode pattern and the third lower electrode pattern, and the second lower electrode pattern contacts the third lower electrode pattern (fig. 28).  

Claim(s) 30,34,37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US Patent 6,380,579) and Yamada et al (PG Pub 2005/0023589 A1).
Regarding claim 30, Nam teaches a semiconductor device comprising: a substrate (21, fig. 12); a lower electrode structure (29a) disposed on the substrate; a dielectric layer (37) disposed on the lower electrode structure; and an upper electrode structure (39) disposed on the dielectric layer, wherein the lower electrode structure comprises: a first lower electrode pattern (29a), a top surface of the first lower electrode pattern having a first recess; a second lower electrode pattern (31a) disposed in the first recess of the first lower electrode pattern, a top surface of the second lower electrode pattern having a second recess; and a third lower electrode pattern (33) disposed on the second lower electrode pattern, and including a first portion (lower portion of 33a) and a second portion (upper portion of 33a) disposed on the first portion, the first lower electrode pattern is cylinder-shaped (column 11, lines 13 and 14), the second lower electrode pattern is cylinder-shaped (column 11, lines 13 and 14), the first portion of the third lower electrode pattern fills in the second recess of the second lower electrode pattern.
Nam does not teach a bottom surface of the second portion of the third lower electrode pattern contacts at least one of the top surface of the first lower electrode pattern and the top surface of the second lower electrode pattern.
Nam teaches layer the first lower electrode pattern to be Pt (column 11, lines 30 and 31).
In the same field of endeavor, Yamada teaches Pt (24, fig. 28) can react with substrate (paragraphs [0071][0147]).  Yamada teaches to include conductive barrier layers 45 and 46 to prevent Pt electrode reacting with the substrate (paragraph [0147]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include barrier layers 45 and 46 from Yamada for the benefit of preventing electrode/substrate reacting with each other.
Thus, Nam in view of Yamada teaches a bottom surface of the second portion of the third lower electrode pattern (29a in fig. 12 of Nam) contacts at least one of the top surface of the first lower electrode pattern (45 in fig. 28 of Yamada) and the top surface of the second lower electrode pattern (46 in fig. 28 of Yamada).
Regarding claim 34, Nam in view of Yamada teaches the semiconductor device of claim 30, wherein the dielectric layer (37, fig. 12 of Nam) contacts a side surface of the first lower electrode pattern (45 in fig. 28 of Yamada), and a top surface and a side surface of the second portion of the third lower electrode pattern (24 on top of 45 and 46 in fig. 28 of Yamada).  
Regarding claim 37, Nam teaches a semiconductor device comprising: a substrate (21, fig. 12); a first insulation layer (23) disposed on the substrate; a contact plug (25) penetrating the first insulation layer and electrically connected to the substrate; a lower electrode structure (29a, 31a, 33a) disposed on the contact plug; a dielectric layer (37) disposed on the lower electrode structure; and an upper electrode structure (39) disposed on the dielectric layer, wherein: the lower electrode structure comprises: a first lower electrode pattern (29a) contacting the top surface of the contact plug, the first lower electrode pattern being cylinder-shape (column 11, lines 13 and 14) and having a first recess (fig. 12); a second lower electrode pattern (31a) disposed in the first recess of the first lower electrode pattern, the second lower electrode pattern being cylinder-shape and having a second recess; and a third lower electrode pattern (33a) disposed on the second lower electrode pattern, and including a first portion (lower portion of 33a) and a second portion (upper portion of 33a) disposed on the first portion, the first portion of the third lower electrode pattern fills in the second recess of the second lower electrode pattern; the dielectric layer contacts the first lower electrode pattern and the third lower electrode pattern (fig. 12).
Nam does not teach a second insulation layer disposed on the first insulation layer.
In the same field of endeavor, Yamada teaches a second insulation layer (21, fig. 28, paragraph [0079]) disposed on the first insulation layer (17) and having a through-hole (filled by 22a) exposing a top surface of the contact plug, for the known benefits of providing a layer to form electrical interconnects, such as 22a and 22d, and of electrically isolating adjacent elements such as 22a and 45.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a second insulation layer on the first insulation layer and having a through-hole exposing a top surface of the contact plug, for the known benefits of providing a layer to form electrical interconnects and of electrically isolating adjacent elements.
Nam in view of Yamada teaches a first lower electrode pattern (29a in fig. 12 of Nam) disposed in the through-hole (area in 21 of Yamada filled by 29a) of the second insulation layer.
Nam does not teach a bottom surface of the second portion of the third lower electrode pattern contacts at least one of a top surface of the first lower electrode pattern and a top surface of the second lower electrode pattern.
Nam teaches layer the first lower electrode pattern to be Pt (column 11, lines 30 and 31).
Yamada teaches Pt (24, fig. 28) can react with substrate (paragraphs [0071][0147]).  Yamada teaches to include conductive barrier layers 45 and 46 to prevent Pt electrode reacting with the substrate (paragraph [0147]).
Furthermore, Yamada teaches a bottom surface of the second portion (24 on top of 45 and 46, fig. 28) of the third lower electrode pattern contacts at least one of a top surface of the first lower electrode pattern (45) and a top surface of the second lower electrode pattern (46), a width of the second portion of the third lower electrode pattern is greater than a width of the first portion of the third lower electrode pattern (24 at and below the top surfaces of 45 and 46), and the bottom surface of the second portion of the third lower electrode pattern is substantially coplanar with at least one of the top surface of the first lower electrode pattern and the top surface of the second lower electrode pattern, for the benefit of preventing the substrate and electrode 24 from reacting to each other (paragraph [0147]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include layers 45 and 46 in Yamada in Nam device to result in “a bottom surface of the second portion of the third lower electrode pattern [29a in Nam in the shape of 24 in Yamada] contacts at least one of a top surface of the first lower electrode pattern [45 of Yamada] and a top surface of the second lower electrode pattern [46 of Yamada], and a width of the second portion of the third lower electrode pattern is greater than a width of the first portion of the third lower electrode pattern, and the bottom surface of the second portion of the third lower electrode pattern is substantially coplanar with at least one of the top surface of the first lower electrode pattern and the top surface of the second lower electrode pattern” for the benefit of preventing the substrate and the lower electrode from reacting to each other.  
Regarding claim 38, Yamada teaches a side surface of the second portion of the third lower electrode pattern is vertically coplanar with a side surface of the first lower electrode pattern (fig. 28).  
Regarding claim 39, Nam in view of Yamada teaches the semiconductor device of claim 37, wherein the dielectric layer (37, fig. 12 of Nam) contacts a side surface of the first lower electrode pattern (45 in fig. 28 of Yamada), and a top surface and a side surface of the second portion of the third lower electrode pattern (24 on top of 45 and 46 in fig. 28 of Yamada).  
Regarding claim 40, Yamada teaches the first lower electrode pattern (45, fig. 28) contacts the second lower electrode pattern (46) and the third lower electrode pattern, and the second lower electrode pattern (24) contacts the third lower electrode pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899